 Case 1:21-cv-00129-LPS Document 41 Filed 05/06/21 Page 1 of 2 PageID #: 900




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 REPUTATION.COM, INC.,                             )
                                                   )
                       Plaintiff,                  )
                                                   )
                v.                                 ) C.A. No. 21-129 (LPS-CJB)
                                                   )
 BIRDEYE, INC.,                                    )
                                                   )
                       Defendant.                  )
                                                   )

        STIPULATION AND [PROPOSED] ORDER TO EXTEND PAGE LIMITS

               WHEREAS, on April 9, 2021, Defendant Birdeye, Inc. moved to dismiss Plaintiff

Reputation.com, Inc.’s Complaint for Patent Infringement pursuant to Fed. R. Civ. P. 12(b)(6) and

35 U.S.C. § 101 (D.I. 21);

               WHEREAS, on April 27, 2021, Plaintiff filed a First Amended Complaint for

Patent Infringement (“FAC”) against Defendant adding additional allegations related to patent

eligibility and additional exemplary claims of the four patents-in-suit that Plaintiff alleges

Defendant infringes (D.I. 33);

               WHEREAS, on April 28, 2021, in view of Plaintiff’s FAC, the Court denied as

moot Defendant’s pending motion to dismiss (D.I. 35); and

               WHEREAS, Defendant intends to timely file a renewed motion to dismiss the FAC

pursuant to Fed. R. Civ. P. 12(b)(6) and 35 U.S.C. § 101;

               IT IS HEREBY STIPULATED AND AGREED by the parties, subject to the

approval of the Court, that the page limits for briefing on Defendant’s forthcoming motion to

dismiss be extended as follows:

               1. Defendant shall have 25 pages for its opening brief;

               2. Plaintiff shall have 25 pages for its answering brief; and
 Case 1:21-cv-00129-LPS Document 41 Filed 05/06/21 Page 2 of 2 PageID #: 901




              3. Defendant shall have 12 pages for its reply brief.


POLSINELLI PC                                       MORRIS, NICHOLS, ARSHT &TUNNELL LLP

/s/ Stephen J. Kraftschik                           /s/ Michael Flynn
                                                    _____________________________________
Stephen J. Kraftschik (#5623)                       Michael Flynn (#5333)
222 Delaware Avenue, Suite 1101                     1201 North Market Street
Wilmington, DE 19801                                P.O. Box 1347
(302) 252-0920                                      Wilmington, DE 19899
skraftschik@polsinelli.com                          (302) 658-9200
                                                    mflynn@morrisnichols.com
Attorneys for Plaintiff
                                                    Attorneys for Defendant
May 6, 2021




               SO ORDERED this ___ day of May 2021.



                                          J.




                                                2
